





Exhibit 10.3


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between Merit Medical Systems, Inc., a Utah corporation (the “Company”) and Raul
Parra (the “Executive”), as of the August 1, 2018.
 
RECITALS:
 WHEREAS, the Executive currently serves as an executive employee of the
Company; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Company; and
 
WHEREAS, the Company and the Executive desire to enter into the Employment
Agreement as follows:
 
AGREEMENT:
 NOW, THEREFORE, the above recitals are incorporated herein and the parties
agree as follows:
 
1.             Certain Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
(a)           “Affiliated Companies” shall mean any corporation, partnership,
limited liability company or other business entity controlled by, controlling or
under common control with the Company.  One entity shall be presumed to control
another if it owns directly, or indirectly through other Affiliated Companies, a
majority of the outstanding voting equity interests of the other entity.
 
(b)           “Change in Control” shall mean:
 
(i)            The acquisition during any 12-month period in one or more
integrated transactions by any individual, entity or “group” (within the meaning
of Section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”))(a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 30% of the combined
voting power of the then outstanding common stock and other voting securities of
the Company entitled to vote generally in the election of directors of the
Company (the “Outstanding Company Voting Securities”);provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or any corporation or other entity
pursuant to a transaction which complies with clauses (A) and (B) of subsection
(iii) of this Section 1(b); and (B) any acquisition which does also not
constitute a “change in effective control” of the Company within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(vi)(A)(1);
 
(ii)           The replacement during any 12-month period of a majority of the
directors serving on the Board by directors whose appointment or election is not
endorsed by at least a majority of the Board immediately before the date of any
such appointment or election; provided that this subsection (ii) shall only
apply to a change in the Board that constitutes a “change in effective control”
of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi)(A)(2); and
 
(iii)          The sale or other disposition of all or substantially all of the
assets of the Company (an “Asset Sale”), including a disposition by merger or
consolidation, in a transaction that also constitutes a “change in ownership of
a substantial portion” of the Company’s assets within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vii); provided, however, that a transaction
will not constitute a Change in


Employment Agreement
Page 1 of 13

--------------------------------------------------------------------------------





Control under his subsection (iii) if: (A) the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Asset Sale
beneficially own, directly or indirectly, 50% or more of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities of the acquiror or resulting corporation in such Asset Sale in
substantially the same proportions as their ownership, immediately prior to such
Asset Sale of the Outstanding Company Voting Securities; and (B) no Person
beneficially owns, directly or indirectly, more than 30% of the combined voting
power of the then outstanding voting securities of the acquiror or resulting
corporation except to the extent that such ownership existed prior to the Asset
Sale. For avoidance of doubt, no transaction or event will constitute a “Change
in Control” under this Agreement unless it also constitutes a “change in
effective control” of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi) or a “change in ownership of a substantial portion”
of the Company’s assets within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vii).
 
(c)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)           “Company” shall mean Merit Medical Systems, Inc.
 
(e)           “Employment Period” shall mean the period commencing on the date
hereof and continuing through the effective date of termination of Executive’s
employment as provided below.
 
(f)            “Executive” shall mean the executive employee of the Company
named in the first introductory paragraph of this Agreement.
 
(g)           “Separation from Service” means “separation from service” (as
defined in Treasury Regulation Section 1.409A-1(h) from the Company.
 
(h)           “Treasury Regulation” means the regulations promulgated under the
Code.  Any reference in this Agreement to a Treasury Regulation shall include
such regulation as amended from time to time and shall be deemed to incorporate
herein the full text of such regulation.
 
2.             Employment.  Subject to termination as provided below, the
Company hereby agrees to continue the Executive in its employ “at will”, and the
Executive hereby agrees to remain in the employ of the Company “at will”,
subject to the terms and conditions of this Agreement.  As an “at will”
employee, the Company may terminate the Executive’s employment, and the
Executive may resign his employment with the Company, at any time and for any or
no reason.
 
3.             Terms of Employment.
 
(a)           Position and Duties.
 
(i)            During the Employment Period, the Executive’s position and title
shall be Chief Financial Officer.  Notwithstanding the foregoing, upon a Change
in Control: (A) the Executive’s position (including offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 120-day period immediately
preceding the effective date of a Change in Control; and (B) the Executive’s
services shall be performed at the location where the Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.
 
(ii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to: (A) serve on corporate, civic or charitable
boards or committees, provided that the


Employment Agreement
Page 2 of 13

--------------------------------------------------------------------------------





Executive obtains the Company’s prior, written consent, which will not be
unreasonably withheld; (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions; and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the effective
date of a Change in Control, the continued conduct of such activities (or the
conduct of activities similar in nature and scope thereto) subsequent to the
effective date shall not thereafter be deemed to interfere with the performance
of the Executive’s responsibilities to the Company.
 
(b)           Compensation.
 
(i)            Base Salary.  During the Employment Period the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid in
equal monthly installments, at least equal to the Executive’s then current
salary or such other amount as is authorized by the Compensation Committee of
the Board; provided, however that following a Change in Control, the Executive’s
rate of Annual Base Salary for any fiscal year of the Company following the
Change in Control shall not be less than 12 times the highest monthly base
salary paid or payable (including any base salary which has been earned but
deferred) to the Executive by the Company and its Affiliated Companies in
respect of the 12-month period immediately preceding the month in which the
Change in Control occurs.  During the Employment Period, the Annual Base Salary
shall be reviewed no more than 12 months after the last salary increase or
decrease applicable to the Executive and thereafter at least annually.  Any
increase or decrease in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement.
 
(ii)           Annual Bonus.  In addition to Annual Base Salary, for each fiscal
year of the Company that ends during the Employment Period (a “Bonus Award
Year”) the Executive shall be awarded an annual bonus (the “Annual Bonus”) in
cash in such amount as the Board determines in its sole discretion; provided
that (A) no Annual Bonus shall be payable for a particular Bonus Award Year
unless the Executive is still employed by the Company on the last day of the
Bonus Award Year in question (or such earlier dater as the Annual Bonus is
paid); and (B) for any Company fiscal year ending on or after the effective date
of a Change in Control, the Annual Bonus shall be at least equal to the
Executive’s average annual cash bonus for the last three full 12-month fiscal
years ending prior to the Change in Control (or such lesser number of full
fiscal years as the Executive has completed with the Company, and annualized in
the event that the Executive was not employed by the Company for the whole of
any such full 12-month Company fiscal year) (the “Average Annual Bonus”).  Each
such Annual Bonus shall be paid to the Executive not later than the 15th day of
the third month following the calendar year in which the Annual Bonus is earned,
unless the Executive shall elect to defer the receipt of such Annual Bonus
pursuant to a non-qualified deferred compensation plan maintained by the Company
that complies with the requirements of Code Section 409A.  The Executive shall
not be entitled to any Annual Bonus for a Bonus Award Year unless the Executive
remains employed by the Company through the earlier of the date the Annual Bonus
is paid or the last day of the Bonus Award Year in question.
 
(iii)       Commissions. In addition to the Annual Base Salary and Annual Bonus,
the Executive may, at the Board’s discretion, be awarded monthly or quarterly
commissions (the “Commissions”), at least equal to the Executive’s then current
commissions or such other amount as is authorized by the Board; provided,
however that for any company fiscal year ending on or after the effective date
of a Change in Control, the Executive’s Commissions shall not be less than the
Executive’s average annual commissions for the last three full 12-month fiscal
years ending prior to the Change of Control (or such lesser number of full
fiscal years as the Executive has completed with the company, and annualized in
the event the Executive was not employed by the Company for the whole of any
such full 12-month Company fiscal year (the “Average Annual Commissions”).
During the Employment Period, the Commissions shall be reviewed no more than 12
months after the last commission increase or decrease applicable to the
Executive and thereafter at least annually. Any increase or decrease in
Commissions shall not serve to limit or reduce any other obligation to the
Executive under this Agreement.




Employment Agreement
Page 3 of 13

--------------------------------------------------------------------------------





(iv)    Stock Incentive and Retirement Plans.  During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its Affiliated Companies.  In no event shall
such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, materially less favorable, in the aggregate following the effective date
of a Change in Control, than the those provided by the Company and its
Affiliated Companies for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Change in Control or if more favorable to the Executive, those
provided generally at any time after the Change in Control to other peer
executives of the Company and its Affiliated Companies.
 
(v)          Welfare Benefit Plans.  During the Employment Period, the Executive
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
and its Affiliated Companies (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs for the Executive, the
Executive’s spouse and the Executive’s qualifying dependent children ) to the
extent applicable generally to other peer executives of the Company and its
Affiliated Companies, but in no event shall such plans, practices, policies and
programs provide the Executive with benefits following a Change in Control which
are materially less favorable, in the aggregate, than the plans, practices,
policies and programs in effect for the Executive at any time during the 120-day
period immediately preceding the Change in Control or, if more favorable to the
Executive, those provided generally at any time after the Change in Control to
other peer executives of the Company and its Affiliated Companies.
 
(vi)           Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated Companies.  In no event shall such
policies, practices and procedures be materially less favorable, in the
aggregate, following a Change in Control than the policies, practices and
procedures in effect for the Executive at any time during the 120-day period
immediately preceding the Change in Control or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Affiliated Companies. All such expense
reimbursements shall be paid promptly following submission for the applicable
expense reimbursement requests and appropriate substitution but in no event
later than the end of the calendar year following the calendar year in which the
expense in question is incurred by the Executive. No reimbursement shall be
exchanged or liquidated for another benefit and the amount of expenses eligible
for reimbursement in a particular calendar year shall not affect the expense
eligible for reimbursement in another taxable year.
 
(vii)          Fringe Benefits.  During the Employment Period, the Executive
shall be entitled to fringe benefits, including, without limitation, tax and
financial planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the generally
applicable plans, practices and programs of the Company for its executive
employees.  In no event shall such policies and programs be materially less
favorable following a Change in control than the most favorable plans,
practices, programs and policies of the Company and its Affiliated Companies in
effect for the Executive at any time during the 120-day period immediately
preceding the Change in Control or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its Affiliated Companies.
 
(viii)         Office and Support Staff.  During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, generally provided to other executive officers of the Company
and its Affiliated Companies.
 
(ix)        Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the generally applicable plans,
practices and programs of the Company for its executive


Employment Agreement
Page 4 of 13

--------------------------------------------------------------------------------





employees.  In no event shall such policies and programs be materially less
favorable following a Change in Control than the most favorable plans, policies,
programs and practices of the Company and its Affiliated Companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Change in Control or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its Affiliated Companies.
 
4.             Termination of Employment.
 
(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 10(b) of this Agreement of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.
 
(b)           By the Company for Cause.  The Company may terminate the
Executive’s employment at any time during the Employment Period for Cause to be
effective on the applicable Date of Terminations et forth in Section 4(g).  For
purposes of this Agreement, “Cause” shall mean:
 
(i)            the willful and continued failure of the Executive to perform
substantially all of the Executive’s duties with the Company or one of its
Affiliates (other than any such failure results from incapacity due to physical
mental illness), after a written demand for substantial performance is delivered
to the Executive by the Board or the Chief Executive Officer of the Company
which specifically identifies the manner in which the Board or Chief Executive
Officer believes that the Executive has not substantially performed the
Executive’s duties,
 
(ii)           the Executive willfully engaging in illegal conduct, intentional
misconduct or gross negligence which is materially and demonstrably injurious to
the Company, or
 
(iii)         the Executive’s violation of written Company policies prohibiting
workplace discrimination, sexual harassment and alcohol or substance abuse.
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  Following a
Change in Control, the cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.
 
(c)           By the Company without Cause.  The Company, acting through the
Board, may terminate the Executive’s employment with the Company at any time “at
will” without Cause for any or no reason upon


Employment Agreement
Page 5 of 13

--------------------------------------------------------------------------------





written notice of termination to the Executive to be effective on the applicable
Date of Termination set forth in Section 4(g).
 
(d)           By the Executive for Good Reason.  The Executive may terminate and
resign the Executive’s employment for Good Reason effective on or after the date
of a Change in Control upon not less than thirty (30) advance written notice of
termination to the Company; provided the Executive delivers such notice of
termination to the Company within ninety (90) days after the occurrence of the
event constituting Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean:
 
(i)            the Company’s assignment to the Executive upon or within two
(2) years after a Change in Control of any duties inconsistent in any respect
with the Executive’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a) of this Agreement, or any other action by the Company upon or
within two (2) years after a Change in Control which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;
 
(ii)           the Company’s failure upon or within two (2) years following a
Change in Control to comply with any of the provisions of Section 3(b) of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 
(iii)          upon or within two (2) years following a Change in Control, the
Company’s requiring the Executive to be based at any office or location other
than as provided in Section 3(a)(i)(B) hereof or the Company’s requiring the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Effective Date; and
 
(iv)          any failure by the Company to comply with and satisfy
Section 9(c) of this Agreement.


 
(e)           By Executive without Good Reason.  The Executive may resign and
terminate the Executive’s employment with the Company without Good Reason at any
time “at will” upon written notice of termination to the Company to be effective
on the applicable Date of Termination set forth in Section 4(g).
 
(f)            Notice of Termination.  Any termination by the Company for Cause,
by the Executive for Good Reason, or by either party without Cause or Good
Reason shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 10(b) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which
 
(i)            indicates the specific termination provision in this Agreement
relied upon,
 
(ii)           to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and
 
(iii)          if the Date of Termination (as defined below) is other than the
date of receipt of such notice, specifies the termination date (which date shall
be as set forth Section 4(g)).  The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
 


Employment Agreement
Page 6 of 13

--------------------------------------------------------------------------------





(g)           Date of Termination.  For purposes of this Agreement the term
“Date of Termination” means:
 
(i)            if the Executive’s employment is terminated by the Company for
Cause, or upon or following a Change in Control by the Executive for Good
Reason: (A) the date of the receipt of the Notice of Termination in the case of
termination by the Company for Cause, or (B) the date set forth in the Notice of
Termination in the case of termination by the Executive for Good Reason, which
shall be not less than thirty (30) days after the delivery of the Notice of
Termination.
 
(ii)           if the Executive’s employment is terminated by the Company other
than for Cause, death or Disability; the Date of Termination shall be the tenth
(10th) day after the Company notifies the Executive of such termination,
provided that the Notice of Termination may specify a later effective Date of
Termination (which date shall not be more than 30 days after the giving of such
notice);
 
(iii)          if the Executive voluntarily resigns his employment (other than
for Good Reason upon or following a Change in Control), the Date of Termination
shall be the tenth (10th) day after the Executive notifies the Company of such
resignation, provided that the Notice of Termination may specify a later Date of
Termination (which date shall not be more than 30 days after the giving of such
notice); and
 
(iv)          if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.
 
5.             Obligations of the Company upon Termination of Executive’s
Employment.
 
(a)           General.  Upon termination of the Executive’s employment with the
Company the Company shall provide the Executive with the payments and benefits
set forth in the applicable subsection of this Section 5.  The amounts payable
under this Section 5 are in addition to the Company’s obligations to the
Executive under the Company’s various retirement, deferred compensation, stock
option and long-term incentive, employee stock purchase and welfare benefit
plans.  The Company’s obligations under this Section 5 vary depending upon
whether or not the Executive’s termination of employment is in “Connection with
a Change in Control.”  For purposes of this Agreement, termination of the
Executive’s employment shall be deemed to be in “Connection with a Change in
Control” if and only if:
 
(i)            the Executive’s Date of Termination is on or within two (2) years
after the effective date of a Change in Control; or
 
(ii)           the Company terminates the Executive’s employment without Cause
within six (6) months prior to the date on which a Change in Control occurs and
the Executive reasonably demonstrates that such termination of employment
(A) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control; or (B) otherwise arose in connection
with or anticipation of a Change in Control.
 
(b)           Termination Other Than in Connection with a Change in Control.  If
the Executive’s employment shall terminate for any reason, voluntarily or
involuntarily with or without Cause, other than in Connection with a Change in
Control, the Company shall pay to the Executive (or if deceased to the
Executive’s estate) the following amounts:
 
(i)            a lump sum cash payment equal to the Executive’s Annual Base
Salary earned through the Date of Termination to the extent not theretofore paid
and any accrued vacation pay through the Date of Termination, which lump sum
shall be paid ten (10) days after the Date of Termination;
 
(ii)           a lump sum cash payment equal to the Executive’s accrued Annual
Bonus earned for the last Company fiscal year ending immediately prior to the
Date of Termination to the extent not theretofore paid, which lump sum shall be
paid within the time period set forth in Section 3(b)(ii);


Employment Agreement
Page 7 of 13

--------------------------------------------------------------------------------







(iii)    if applicable to Executive, a lump sum Commissions payment earned
through the Date of Termination to the extent not theretofore paid, which lump
sum shall be paid ten (10) days after the date the applicable Commissions would
have been calculated by the Company had the Executive’s employment not been
terminated; and
 
(iii)          such additional severance benefits, if any, as the Board approves
in its sole and absolute discretion without reference to the amount of severance
benefits, if any, paid to any other executive officer or employee of the
Company; provided, however, that no such discretionary severance benefits shall
be paid in a manner or amount that renders such payments non-qualified deferred
compensation subject to additional tax or interest under
Section 409A(a)(1)(B) of the Code.
 
(c)           Resignation for Good Reason or Termination without Cause in
Connection with a Change in Control.  If the Executive resigns for Good Reason
in Connection with a Change in Control (i.e., on or within two (2) years after
the date of a Change in Control) or the Company terminates the Executive without
Cause in Connection with a Change in Control, the Company shall:
 
(i)            Pay to the Executive the following amounts:
 
(A)          a lump sum cash payment equal to the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid and any
accrued unpaid vacation pay through the Date of Termination, which lump sum
shall be paid ten (10) days after the Date of Termination (on a date within that
10 day period designated by the Company);
 
(B)           a lump sum cash payment equal to the Executive’s accrued Annual
Bonus, if any, for the last Company fiscal year ending immediately prior to the
Date of Termination to the extent not theretofore paid, which lump sum shall be
paid within the time period set forth in Section 3(b)(ii).  The sum of the
amounts described in clauses (A) and (B) shall be hereinafter referred to as the
“Accrued Obligations;” and


(C)    if applicable to Executive, a lump sum Commissions payment earned through
the Date of Termination to the extent not theretofore paid, which lump sum shall
be paid ten (10) days after the date the applicable Commissions would have been
calculated by the Company had the Executive’s employment not been terminated;
and
 
(ii)           Pay to the Executive a cash severance benefit (the “Severance
Benefit”) in an amount equal to two (2) times the sum of: (A) the Executive’s
Annual Base Salary (computed at the highest rate in effect at any time during
the 12-month period immediately preceding the Change in Control); (B) the
Executive’s Average Annual Bonus as defined in Section 3(b)(ii); and (C) if
applicable to Executive, the Executive’s Average Annual Commissions as defined
in Section 3(b)(iii).  The Severance Benefit payable under this
Section 5(c)(ii) shall be paid:
 
(A)          In a cash lump sum within 30 days after the later of the date of
the Executive’s Separation from Service with the Company or the date of the
Change in Control to the limited extent the amount so paid constitutes
“separation pay” due to an “involuntary separation from service” within the
meaning and dollar limitations of Treasury Regulation
Section 1.409A-1(b)(9)(iii), or is otherwise exempt from Code Section 409A under
Treasury Regulation Section 1.409A-1(b); and
 
(B)           the balance, in a separate cash lump sum on the date that is six
months and one day after the date of the Executive’s Separation from Service
with the Company.  The balance of the Severance Benefit payable under this
clause (B) shall bear interest from the Executive’s Date of Termination at an
annual rate equal to the “prime rate” of Wells Fargo Bank, NA in effect on the
Date of Termination plus four (4) percentage points, which interest the Company
shall pay to the Executive contemporaneously with payment of the Severance
Benefit under this clause (B).


Employment Agreement
Page 8 of 13

--------------------------------------------------------------------------------





 
This Section 5(c)(ii) shall be interpreted and applied to permit the payment of
the Change in Control Severance Benefit prior to the date that is six months and
one day after Executive’s Separation from Service with the Company only to the
extent such payments would not thereby constitute a deferral of compensation
subject to Code Section 409A.  Neither the Company nor the Executive shall have
the right to accelerate or defer such payments except as permitted or required
by Code Section 409A.
 
(iii)          To the extent permitted by law and the Company’s applicable
insurance policies, for two (2) after the Executive’s Date of Termination,
continue benefits to the Executive and/or the Executive’s eligible spouse and
dependent children at least equal to those which would have been provided to
them in accordance with the welfare plans, programs, practices and policies
described in Section 3 of this Agreement if the Executive’s employment had not
been terminated or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its Affiliated Companies and their families, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility.
 
(iv)          Provide at the Company’s sole expense for a period not to exceed
twelve (12) months the Executive with reasonable outplacement services the scope
and provider of which shall be selected by the Executive in his reasonable
discretion; and
 
(v)           To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its Affiliated Companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”) in accordance with the terms of such other
plans, programs, policies or practices.


(d)           Death on or after Change in Control.  If the Executive’s
employment is terminated by reason of the Executive’s death on or after the date
of a Change in Control, this Agreement shall terminate without further
obligations to the Executive’s legal representatives under this Agreement, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits.  Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in cash in the manner and within the time frames set
forth in Section 5(b)(i) and (ii), as applicable.  With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this
Section 5(d) shall include, without limitation, and the Executive’s estate
and/or beneficiaries shall be entitled to receive, benefits at least equal to
the most favorable benefits provided by the Company and Affiliated Companies to
the estates and beneficiaries of peer executives of the Company and such
Affiliated Companies under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries at any time during the 120-day period immediately
preceding the Effective Date of a Change in Control, or, if more favorable to
the Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company and its Affiliated Companies and their beneficiaries.
 
(e)           Disability on or after Change in Control.  If the Executive’s
employment is terminated by reason of the Executive’s Disability on or after the
date of a Change in Control, this Agreement shall terminate without further
obligations to the Executive, other than for payment of Accrued Obligations and
the timely payment or provision of Other Benefits.  Accrued Obligations shall be
paid to the Executive in cash in the manner and within the time frames set forth
in Section 5(b)(i) and (ii), as applicable.  With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 5(e) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its Affiliated Companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date of a Change
in Control, or, if more favorable to the Executive and/or the Executive’s
family, as in


Employment Agreement
Page 9 of 13

--------------------------------------------------------------------------------





effect at any time thereafter generally with respect to other peer executives of
the Company and its Affiliated Companies and their families.
 
(f)            Termination for Cause or Resignation Other than for Good Reason
on or after a Change in Control.  If the Company terminates the Executive’s for
Cause on or after the date of a Change in Control, this Agreement shall
terminate without further obligations to the Executive hereunder other than the
obligation to pay to the Executive (i) his Annual Base Salary, Commissions, if
applicable, and accrued vacation through the Date of Termination, and (ii) Other
Benefits, in each case to the extent theretofore unpaid.  If the Executive
voluntarily terminates employment upon or following a Change in Control
(excluding a resignation for Good Reason in Connection with a Change in Control)
this Agreement shall terminate without further obligations to the Executive
under, other than for Accrued Obligations and timely payment or provision of
Other Benefits.  In such case, all Accrued Obligations shall be paid to the
Executive in cash in the manner and within the time frames set forth in
Section 5(b)(i) and (ii), as applicable.


(g)      [Intentionally Omitted]
 
(h)           Limits on Timing of Post-employment Payments.  Notwithstanding any
provision in this Agreement to the contrary, payments under Sections 5(b) and
5(c) shall be bifurcated into two portions, the first consisting of the portion
that does not constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the second consisting of the portion of such
payments that does constitute such “nonqualified deferred compensation.”  Such
payments shall first be made from the portion that does not constitute
“nonqualified deferred compensation” until it is exhausted and then from the
portion that constitutes “nonqualified deferred compensation.”  Because
Executive is a “specified employee” within the meaning of Code Section 409A, the
commencement and delivery of any such payments that constitute “nonqualified
deferred compensation” shall be delayed to the date that is six months and one
day after the date of Executive’s Separation from Service with the Company.  The
determination of whether, and the extent to which, payments under
Section 5(b) or Section 5(c) are “nonqualified deferred compensation” shall be
made after the application of all applicable exclusions under Treasury
Regulation Section 1.409A-1(b).  Similarly, continuation coverage under each
employee benefit plan pursuant to Section 5.2(c)(iii) and outplacement
assistance under Section 5.2(c)(iv) shall be treated as separate plans from each
other and from the cash payments under Section 5.2(c)(i) and (ii).  Each type of
employee benefit plan continuation coverage specified in Section 5.2(c)(iii) and
the outplacement assistance described in Section 5.2(c)(iv) shall also be
bifurcated into two portions, one consisting of the maximum portion of such
employee benefit plan continuation coverage or outplacement assistance, as
applicable, that does not constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, and the second portion consisting of
the element that does constitute “nonqualified deferred compensation” within the
meaning of Code Section 409A.” Provision of the portion of any benefit under
Section 5(c)(iii) and 5(c)(iv) that constitutes “nonqualified deferred
compensation” shall be deferred until six months and one day after the date of
Executive’s Separation from Service with the Company.


With respect to items eligible for reimbursement under the terms of this
Agreement or any other plan of the Company, (i) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year, (ii) no such reimbursement
may be exchanged or liquidated for another payment or benefit, and (iii) any
reimbursements of such expenses shall be made as soon as practicable under the
circumstances but in any event no later than the end of the calendar year
following the calendar year in which the related expenses were incurred. All
payments under Section 5(c) on account of the Executive’s termination for Good
Reason shall be treated for purposes of Code Section 409A, to the fullest extent
permitted by the Treasury Regulations under Code Section 409A, as payments on
account of the Executive’s involuntary termination.
 
6.             Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliated
Companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its Affiliated


Employment Agreement
Page 10 of 13

--------------------------------------------------------------------------------





Companies.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its Affiliated Companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.
 
7.             Full Settlement.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.
 
8.             Confidential Information.  Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliated Companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its Affiliated
Companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it, or use such confidential information.  In no event shall an
asserted violation of the provisions of this Section 8 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.
 
9.             Successors.
 
(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such success had
taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumed and agrees to perform this Agreement by operation of
law, or otherwise.
 
10.           Miscellaneous.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without reference to principles of conflict
of laws.  The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.  No waiver of any party’s
rights or benefits under this Agreement shall be effective unless such party
signs a written waiver of its rights or benefits.
 
(b)           All notices and other communications hereunder shall be writing
and shall be given by hand delivery to the other party by registered or
certified mail, return receipt requested, postage prepaid, or in the case of
notices to the Executive by electronic mail (email) addressed as follows:
 
If to the Executive:
To the Executive’s most current home address (or email address, as applicable)
on file with the Company’s Human Resources Department


Employment Agreement
Page 11 of 13

--------------------------------------------------------------------------------





 
If to the Company:
                 Merit Medical Systems, Inc.
1600 West Merit Parkway
South Jordan, Utah 84095
Attention:  Chief Legal Officer
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d)     The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. The Company makes no
representation or warranty to the Executive regarding the tax consequences of
any payment or benefit under this Agreement, including any representation as to
the application of Code Section 409A to such payments. Neither the Company, any
Affiliated Companies of the Company, nor any director, officer, employee or
agent of the Company or of any of its Affiliated Companies shall have any
obligation or liability to gross-up, reimburse or indemnify the Executive for
any taxes (including tax-related interest and penalties) imposed on the
Executive.
 
(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right of this Agreement.
 
(f)            This Agreement constitutes the entire agreement between the
parties with respect to the Executive’s employment by the Company and supersedes
and replaces all other agreements, oral or written, between the parties with
respect to the subject matter hereof.
 
(g)           The Company and the Executive irrevocably: (i) agree that any
claim, law suit, cause of action or dispute arising under or with respect to
this Agreement or the Executive’s employment hereunder (a “Claim”) shall be
adjudicated solely in the United States Federal District Court or Utah State
Courts situated in Salt Lake City, Utah (collectively the “Utah Courts”);
(ii) consent and submit to the personal jurisdiction of the Utah Courts with
respect to any Claim; (iii) agree that the Utah Courts shall have exclusive
subject matter jurisdiction over any such Claims and that venue with respect to
any such Claims is proper and most convenient in the Utah Courts; and (iv) agree
and covenant not to assert any objection to personal jurisdiction, subject
matter jurisdiction or venue in the Utah Courts with respect to any Claim. TO
THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY AND THE EXECUTIVE IRREVOCABLY
WAIVE AND RELEASE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM ARISING
UNDER OR WITH RESPECT TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE
COMPANY.
 
(h)           If the Executive or the Company retains legal counsel and/or
incurs other costs and expenses in connection with the enforcement of any or all
of the provisions of this Agreement, the prevailing party shall be entitled to
recover from the other party reasonable attorneys’ fees, costs, and expenses
incurred by the prevailing party in connection with the enforcement of this
Agreement.  Notwithstanding the foregoing, in the event that following a Change
in Control the Executive engages legal counsel to enforce the Executive’s rights
or seek a determination under this Agreement, the Company shall pay the expenses
of such legal counsel regardless of the outcome of any legal proceeding
resulting therefrom; provided that such claim is not determined by a trier of
fact to be frivolous or in bad faith.
 
[Remainder of Page Intentionally Left Blank-Signature Page Follows]


Employment Agreement
Page 12 of 13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive and Company have caused this Agreement to be
executed as of the date first set forth above.


 
EXECUTIVE:
/s/ Raul Parra
Name: Raul Parra
Title: Chief Financial Officer


COMPANY:
MERIT MEDICAL SYSTEMS, INC.


/s/ Fred Lampropoulos
Name: Fred Lampropoulos
Title: Chairman and Chief Executive Officer







Employment Agreement
Page 13 of 13